Order entered January 6, 2020




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-19-01008-CR
                                      No. 05-19-01009-CR
                                      No. 05-19-01010-CR

                               ERIK ISRAEL MORENO, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
             Trial Court Cause Nos. F19-51263-X, F19-51265-X & F18-34537-X

                                           ORDER
       Before the Court is appellant’s December 30, 2019 pro se motion for access to the record

in order to file a pro se response to counsel’s Anders brief. Appellant’s motion is GRANTED.

       We ORDER appellate counsel Lawrence B. Mitchell to provide appellant with copies of

the clerk’s and reporter’s records. We FURTHER ORDER Mr. Mitchell to provide this Court,

within TWENTY-ONE DAYS of the date of this order, with written verification that the record

has been sent to appellant.

       Appellant’s pro se response is due by March 6, 2020. If appellant does not file a pro se

response by March 6, 2020, the appeals will be submitted upon the brief of counsel.
        We DIRECT the Clerk to send copies of this order to the Honorable Jeanine Howard,

Presiding Judge, Criminal District Court No. 6; Lawrence B. Mitchell; and the Dallas County

District Attorney’s Office.

        We DIRECT the Clerk to send a copy of this order, by first-class mail, to Erik Israel

Moreno, TDCJ No. 02275975, Formby Unit, 988 County Road AA, Plainview, Texas 79072-

9641.

                                                  /s/    LANA MYERS
                                                         JUSTICE